DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/095,662 for a CHAIN LINK FOR AN ENERGY GUIDING CHAIN AND AN ENERGY GUIDING CHAIN, filed on 10/22/2018.  Claims 19-36 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RN AZ, H, J, HE, K L, M P, I N, T.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN A2, 12, R1, R2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the following RN do not have a lead line and appear to be floating- K, L-L, M, I, T, P, H-H, J.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two opposite transverse bars must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Some of the claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-26, 28-33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya (U.S. Pat. 8,807,490).
Regarding claim 19, Komiya teaches at least one chain link (120) for an energy guiding chain to guide at least of a cable or a line, the chain link comprising: hinge elements (125a, 125b) configured to form a hinged connection with a further chain link of the energy guiding chain, two chain plates laterally spaced from each other, the chain plates each extending in a longitudinal direction of the chain link and each having a narrow side, at least one transverse bar connecting the chain plates together, wherein the at least one transverse bar forms at least one pivotable hinge connection with at least one chain plate of the chain plates, and the at least one transverse bar is positionable by pivotal movement into a closed position of connecting the chain plates together and into an open position at least partially opening an intermediate space between the chain plates, wherein the at least one transverse bar has at least one pivotable end region, the at least one pivotable end region latchingly fixable to the at least one chain plate of the at least one pivotable hinge connection, wherein the at least one pivotable hinge connection (A1) comprises a hinge pin (150, Fig. 4) and a hinge pin receiving means (160), wherein the hinge pin is provided by one of the at least one transverse bar and the at least one chain plate, and the hinge pin receiving means is provided by the other of the at least one transverse bar and the at least one chain plate, wherein the hinge pin has a length, the length having a cylindrical configuration having a radius and at least one recess, the at least one recess located at a side of the hinge pin that is remote from the narrow side of the at least one chain link, wherein the hinge pin receiving means has at least one latching nose (161) which projects from a cylindrical region of the hinge pin receiving means, the cylindrical region of the hinge pin receiving means having the radius, and the at least one latching nose engaging into the at least one recess of the hinge pin, and wherein the at least one recess of the hinge pin is provided only over a portion of the length of the hinge pin at the side of the hinge pin that is remote from the narrow side of the at least one chain link, and the cylindrical configuration of the hinge pin cooperates with the cylindrical region of the hinge pin receiving means.






[AltContent: textbox (pivotable hinge connection)][AltContent: arrow][AltContent: textbox (transverse bar)][AltContent: arrow][AltContent: textbox (narrow side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (chain plates)][AltContent: arrow]
    PNG
    media_image1.png
    543
    765
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (cylindrical configuration)]

    PNG
    media_image2.png
    406
    436
    media_image2.png
    Greyscale








Regarding claim 20, Komiya teaches the link of claim 19, wherein the cylindrical configuration of the hinge pin latchingly cooperates with the cylindrical region of the hinge pin receiving means.
Regarding claim 21, Komiya teaches the link of claim 19, wherein the cylindrical configuration of the hinge pin is provided at opposing end regions of the hinge pin, and the at least one recess (middle) and the at least one latching nose engaging into the at least one recess are arranged spaced from the opposing end regions of the hinge pin.
Regarding claim 22, Komiya teaches the link of claim 19, wherein the hinge pin has opposing end regions, and the at least one recess (157) and the at least one latching nose engaging into the at least one recess are arranged at least one or at both of the opposing end regions of the hinge pin, and cylindrical configuration of the hinge pin is at a portion of the hinge pin which is different from one or both of the opposing end regions of the hinge pin.
Regarding claim 23, Komiya teaches the link of claim 19, wherein the at least one recess and the hinge pin are of a mirror image-symmetrical configuration relative to a longitudinal axis of the transverse bar over a portion of a respective longitudinal extent, in which the hinge pin and the hinge pin receiving means cooperate.
Regarding claim 24, Komiya teaches the link of claim 19, wherein the at least one recess (157) of the hinge pin has an arcuate surface contour, with a same direction of curvature as that of a cylindrical surface of the cylindrical configuration of the hinge pin.
Regarding claim 25, Komiya teaches the link of claim 24, wherein the arcuate surface contour of the at least one recess is in a shape of a circular arc of a radius, with radius being smaller than radius (Fig. 6A).
Regarding claim 26, Komiya teaches the link of claim 24, wherein axes of curvature of the at least one recess and the cylindrical surface of the hinge pin are arranged in mutually coaxial relationship.
Regarding claim 28, Komiya teaches the link of claim 19, wherein the at least one latching nose engaging into the at least one recess bears against the hinge pin at least over a portion or an entire pivotal movement of the transverse bar.
Regarding claim 29, Komiya teaches the link of claim 19, further comprising an abutment (152) which delimits a pivotal angle of the transverse bar in the open position.
Regarding claim 30, Komiya teaches the link of claim 19, wherein the hinge pin receiving means is provided by the at least one transverse bar, the hinge pin receiving means comprising a region that faces towards an inside of the at least one chain plate, the region projecting from the transverse bar in a direction towards an interior of the chain link further than a region of the hinge pin receiving means that faces towards an outside of the at least one chain plate (Fig. 5).
Regarding claim 31, Komiya teaches the link of claim 19, wherein a region of the hinge pin receiving means that is towards an inside of the chain link terminates with an inside of the at least one chain plate in the closed position of the at least one transverse bar.
Regarding claim 32, Komiya teaches the link of claim 19, wherein a slot (124a) for introducing a tool is provided in the closed position of the at least one transverse bar between the at least one chain plate and a region of the hinge pin receiving means, by which tool the at least one transverse bar is leverageable off the hinge pin to release the hinge pin receiving means.
Regarding claim 33, Komiya teaches the link of claim 19, wherein the at least one transverse bar has opposite end regions, and the at least one transverse bar forms at least one pivotable hinge connection with each chain plate of the chain plates, and each pivotable hinge connection comprising the recess in the hinge pin and the latching nose of the hinge pin receiving means that engages into the recess, respectively (all plate and bars have the same shape). 
Regarding claim 36, Komiya teaches an energy guiding chain as set forth in claim 19, further comprising a plurality of hingedly interconnected chain links (Fig. 1).
Allowable Subject Matter
Claims 27, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8220243, 8806847 (energy guiding chain).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	June 3, 2022